Title: From James Madison to Thomas Cooper, 8 July 1811
From: Madison, James
To: Cooper, Thomas


Dear Sir
Washington July 8th 1811
By the return of the Frigate Essex, I have received from Mr. McRae on whom the Consulate at Paris provisionally devolved, an answer to my letter addressed to Mr. Warden on the subject of the Chemical books you wished to procure. I subjoin the requisite extract “A stranger & almost entirely ignorant of the language even of the Country, I have been obliged to avail myself of the aid of Doctr. Patterson a young American patriot of distinguished merit, (son of the Director of the Mint at Philada.) to procure a partial supply, the best we could obtain, of such books as Judge Cooper’s letter described, which are forwarded to L’Orient for the purpose of being conveyed by the Essex to Mr. John Vaughan whom the Judge has named as his friend. These books were purchased at so cheap a rate, as to render it entirely unnecessary that I should trouble you with the draft which your friendship for Judge Cooper had invited. I regret very much that it is not in our power at this moment to procure the Abbe Haüy’s Porcelain illustrations of Chrystallography; but hope we shall be able to forward them by the next suitable conveyance. As to a new Edition of Loysel sur l’art de la Verrerie, Dr. Patterson assures me that the Judge is misinformed. He says that after strict enquiry, he has ascertained that there is only a single Edition of that work.”
